Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Jiawei Huang on 3/24/2021.

The application has been amended as follows: 
1. (Currently amended) A picosecond-nanosecond laser composite asynchronous ceramic polishing method comprising the following steps: 
(1) scanning and irradiating a ceramic surface of a ceramic substrate along a scanning path by a picosecond laser, wherein the scanning and irradiating by the picosecond laser removes microscopic protrusions on the ceramic surface to achieve a preliminary flattening, and generates micro-nanoparticles with high surface activity distributed on the ceramic surface, an average power of the picosecond laser is set to be 30W-70W, and a repetition frequency is 10000kHz-100000kHz; 
and irradiating the ceramic surface of the ceramic substrate by the nanosecond laser follows the scanning path of the picosecond laser to process tracking irradiation for the micro-nanoparticles generated by the picosecond laser with same scanning speed as that of the picosecond laser in step (1), so that the micro-nanoparticles are melt producing a dense smooth layer of fine crystals covering the ceramic surface; an energy density of the nanosecond laser is between a threshold energy density for the nanosecond laser to melt ceramic micro-nanoparticles and a threshold energy density for the nanosecond laser to vaporize ceramic micro-nanoparticles, and is lower than a threshold energy density for the nanosecond laser to melt the ceramic substrate; an average power of the nanosecond laser is set to be 3W-15W, and a repetition frequency is set to be 50kHz-100kHz.

4. (Canceled)


Response to Amendment
With respect to the claim objection, applicant amended claims 1 filed on 03/16/2021, which overcomes the claim objection. Therefore the claim objection is withdrawn.

With respect to the claim rejection under 35 U.S.C. 112(b), applicant amended claim 1 filed on 03/16/2021 and agreed to cancel claim 4 in the interview on 3/24/2021, which overcomes the claim rejection. Therefore the claim rejection under 35 U.S.C. 112(b) is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1-3 are indicated. The claimed invention as a whole, discloses a ceramic polishing method, comprising (1) scanning and irradiating a ceramic surface of a ceramic substrate to remove microscopic protrusions on the ceramic surface to achieve a preliminary flattening, and generates micro-nanoparticles with high surface activity distributed on the ceramic surface; and (2) activating a nanosecond laser after a time interval t, wherein t is in the range of 50 µs to 500 µs, and irradiating the ceramic surface of the ceramic substrate by the nanosecond laser follows the scanning path of the picosecond laser to process tracking irradiation for the micro-nanoparticles generated by the picosecond laser with same scanning speed as that of the picosecond laser in step (1), so that the micro-nanoparticles are melt producing a dense smooth layer of fine crystals covering the ceramic surface; wherein the power and the repetition frequency of the nanosecond laser and picosecond laser are set to predetermined ranges.
Reference CN 104109860A teaches a method for polishing metal, comprising using a millisecond laser and a nanosecond laser to scan metal parts. However, it is silent about polishing ceramic, using picosecond laser to scan and irradiate the ceramic, interval time between the two laser processing, and the repletion frequency of the picosecond laser and the nanosecond laser.
Reference CN 106425125B teaches a method for drilling ceramic material by using a nanosecond laser and a picosecond laser. However, it is silent about polishing ceramic, the reference is about drill/cutting, not polishing, interval time between the two 
Reference US 20160318122 teaches a method for processing (drilling, cutting) a transparent material using a picosecond laser and a nanosecond laser. However, it is silent about polishing ceramic, the reference is about drill/cutting, not polishing, interval time between the two laser processing, and the power and the repletion frequency of the picosecond laser and the nanosecond laser.
The references alone or in combination does not teach every limitation in claim 1, and of ordinary skill in the art would not found obvious teaching or motivation among reference s to meet the limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS Q LIU/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726